UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6086



LONDELL ABDUL TALIB DIN-WATKINS, a/k/a Alice
Watkins,

                                            Plaintiff - Appellant,

          versus


FURMAN S. ROBINSON, Previous Assistant Warden;
WILLIAM N. KEYSER, Food Service; BRENDA LEWIS,
Nurse; LARRY HUFFMAN, Regional Director of
Virginia Department of Corrections; RONALD
ANGELONE, Director of Virginia Department of
Corrections; GEORGE M. HINKLE, Warden, Haynes-
ville Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-97-1877-AM)


Submitted:   June 18, 1998                  Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Londell Abdul Talib Din-Watkins, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1998). We have reviewed the record

and the district court’s opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the

district court. Din-Watkins v. Robinson, No. CA-97-1877-AM (E.D.

Va. Dec. 15, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2